r·




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ROBERT W. MAUTHE,                                    CIVIL ACTION
     individually and as the representative
     of a class of similarly-situated persons,
                   Plaintiff,
           v.                                             N0.18-1902

     SPREEMO, INC. and
     THE HARTFORD FINANCIAL
     SERVICES GRP.,
             Defendants.

                                           ORDER
                                 ·"( ,<
           AND NOW, this~ day of January 2019, upon consideration of

     Defendants' Joint Motion to Dismiss Plaintiffs First Amended Complaint (ECF

     No. 24), Plaintiffs Response to Defendants' Motion to Dismiss Plaintiffs First

     Amended Class Action Complaint (ECF No. 27), Defendants' Joint Reply (ECF

     No. 29), and in accordance with the Court's accompanying Memorandum, it is

     hereby ORDERED and DECREED that Defendants' Joint Motion to Dismiss

     Plaintiffs First Amended Complaint (ECF No. 24) is GRANTED. All matters

     having been disposed of, this matter is dismissed.
